EXHIBIT 15

vIA CERTIFIED MAIL, RETURN RECEIPT
REQUESTED

\C>is" ,2015

Alice D. Petrone Certitied Artic|e Number

24 BrettonWoods Drive nga =mna nm 307=; usaa
ranst°n’ RIOWZO sENDERs REcoRo

Re: 24 Bretton Woods Drive, Cranston, RI 02920 (“the Premises”)

NOTICE OF FORECLOSURE

Dear Alice D. Petrone:

This office represents Federal Home Loan Mortgage Corporation. Reference is hereby
made to that certain mortgage (“the Mortgage”) dated March 16, 2007, in the original principal
amount of $223,000.00, executed by Alice D. Petrone encumbering the Premises (together with
the related promissory note and all other documents executed in connection therewith, “the Loan
Documents”). The Loan Documents are in default by reason of, among other things, non-
payment in accordance with their terms. Mortgagee is hereby invoking the public auction
remedies as set forth in the Loan Documents.

_ Be advised that a mortgagee’s foreclosure sale of the Premises Will be conducted on
December 3, 2015 at 02:00PM local time at the Premises. A copy of the legal notice, enclosed
for your reference, Will appear in Providence Journal. You Will receive no further notice of this

foreclosure See attached notice of rights of active military servicemembers.

Be further advised that, pursuant to the terms of the Loan Documents, you are liable for
all reasonable costs, legal fees and expenses incurred by the holder of the Loan Docurnents in
connection With this debt to the extent permitted by applicable lavv. You Will remain liable for

any portion of the debt not recovered by the holder of the Loan Documents as a result of any
foreclosure

The holder of the Loan Docurnents hereby expressly reserves all of its rights and
remedies pursuant to the Loan Documents and/or applicable laW.

Notwithstanding the preceding, if you have received a Chapter 7 discharge under
the federal Bankruptcy Code that applied to your note and mortgage on the property listed
above and if that loan has not been reaffirmed, then this notice is NOT intended and does
NOT constitute an attempt to collect a debt against you personally, but rather is being sent

to you only as a step in the process of foreclosing the mortgage on the property listed above
and it is NOT an attempt to assert that you have any personal liability for that debt.

Disclosure pursuant to the Federal Fair Debt Collection Practices Act: This is a

communication from a debt collector. This is an attempt to collect a debt. Any information
obtained Will be used for that purpose

{00367116.DOCX}

Very truly yours,

MICHIENZIE & SAWIN, LLC.
745 Boylston Street

Boston, MA 02116

Attorneys for the mortgage holder

Enclosures
14.0259F.RI.MT001

{003671 l6.DOCX}

A servicemember on active duty or deployment or who has recently ceased such
duty or deployment has certain rights under subsection 34-27-4(d) of the Rhode
Island general laws set out below. To protect your rights if you are such a
servicemember, you should give Written notice to the servicer of the obligation or
the attorney conducting the foreclosure prior to the sale, that you are a
servicemember on active duty or deployment or who has recently ceased such duty
or deployment This notice may be given on your behalf by your authorized

representative If you have any questions about this notice, you should consult
with an attorney.

(d) Foreclosure sales affecting servicemembers.
(l) The following definitions shall apply to this subsection and to subsection (c):

(i) “Servicemember” means a member of the army, navy, air force, marine corps, or coast
guard and members of the national guard or reserves called to active duty.
(ii) “Active duty” has the same meaning as the term is defined in 10 U.S.C. sections 12301

through 12304. ln the case of a member of the national guard, or reserves “active duty” means
and includes service under a call to active service authorized by the president or the secretary of
defense for a period of time of more than thirty (3 0) consecutive days under 32 U.S.C. section
502(f), for the purposes of responding to a national emergency declared by the president and
supported by federal funds.

(2) This subsection applies only to an obligation on real and related personal property owned
by a service member that:

(i) Originated before the period of the servicemember’s military service or in the case of a
member of the national guard or reserves originated before being called into active duty and for
which the servicemember is still obligated; and

(ii) Is secured by a mortgage or other security in the nature of a mortgage

(3) Stay of right to foreclosure by mortgagee Upon receipt of written notice from the .
mortgagor or mortgagor’s authorized representative that the mortgagor is participating in active
duty or deployment or that the notice as provided in subsection (c) Was received within nine (9)
months of completion of active duty or deployment, the mortgagee shall be barred from
proceeding with the execution of sale of the property as defined in the notice until such nine (9)
month period has lapsed or until the mortgagee obtains court approval in accordance with
subdivision (d)(S) below.

(4) Stay of proceedings and adjustment of obligation ln the event a mortgagee proceeds
with foreclosure of the property during, or within nine (9) months after servicemember’s period
of active duty or deployment notwithstanding receipt of notice contemplated by subdivision
(d)(3) above, the servicemember or his or her authorized representative may file a petition

against the mortgagee seeking a stay of such foreclosure after a hearing on such petition, and on
its own motion, the court may:

(i) Stay the proceedings for a period of time as justice and equity require; or

(ii) Adjust the obligation as permitted by federal law to preserve the interests of all parties.
(5) Sale or foreclosure A sale, foreclosure or seizure of property for a breach of an
obligation of a servicemember who is entitled to the benefits under subsection (d) and who
provided the mortgagee with written notice permitted under subdivision (d)(3) shall not be valid

{003671 l6.DOCX}

if made during, or within nine (9) months after, the period of the servicemember’s military
service except:

(i) Upon a court order granted before such sale, foreclosure or seizure after hearing on a
petition filed by the mortgagee against such servicemember; or

(ii) lf made pursuant to an agreement of all the parties

(6) Penalties. A mortgagee who knowingly makes or causes to be made a sale, foreclosure
or seizure of property that is prohibited by subsection (d)(3) shall be fined the sum of one
thousand dollars ($1,000), or imprisoned for not more than one year, or both. The remedies and
rights provided hereunder are in addition to and do not preclude any remedy for wrongful
conversion otherwise available under law to the person claiming relief under this section,
including consequential and punitive damages

(7) Any petition hereunder shall be commenced by action filed in the superior court for the
county in Which the property subject to the mortgage or other security in the nature of a
mortgage is situated. Any hearing on such petition shall be conducted on an expedited basis
following such notice and/or discovery as the court deems proper.

{00367116.DOCX}

NOTICE OF MORTGAGEE’S SALE

24 Bretton Woods Drive, Cranston, Rl 02920

The property described in the mortgage listed below will be sold, subject to all
encumbrances, prior liens and such matters Which may constitute valid liens or
encumbrances after sale, at public auction on December 3, 2015 at 02:00PM on the
premises by virtue of the Power of Sale contained in a Mortgage made by Alice D.
Petrone dated March 16, 2007, and recorded in Bool< 3623, Page 224 et seq. with the

Land Evidence Records of the City/Town of Cranston, Rl, the conditions of said
mortgage having been broken. /

A deposit of $10,000.00 Via certified check or bank check will be required to be delivered
at the time and place of sale in order to bid. The successful bidder will be required to
execute the mortgage holder’s form of Memorandum of Sale immediately after the close
of bidding Other terms and conditions will be announced at the sale.

MICHIENZIE & SAWIN, LLC.

Attomeys for Holder of the Mortgage
745 Boylston Street, Boston, MA 02116

{00367115.DOCX}

